DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification lacks sufficient description of the following claimed structures
“rotation means” in claim 11 and 18.  The specification does not disclose the corresponding structure for the rotation means.  The closest the specification and claims come is a description of the function which recites that the rotation means are “motorized pattens that can rotate with respect to the carousel proper” and that rotation means “which are adapted to rotate each one of said containers about its own axis”

“processing and control means” in claim 11 and 19.  No structure is disclosed.  This element is only discussed in functional terms.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The claim limitation “rotation means” in claim 11 and again in claim 18, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The closest the specification come is a description of the function which recites that the rotation means are “motorized pattens that can rotate with respect to the carousel proper”, and the function of the means, “which are adapted to rotate each one of said containers about its own axis”
The claim limitation “means for detecting” in claim 11 and again in claim 19, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails 
The claim limitation “processing and control means” in claim 11 and again in claim 19, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The closest the specification come is a description of the function which recites that “ processing and control means which are adapted to identify, on the basis of the reflected electromagnetic radiation detected by said means of detecting 18, the position of the optically detectable defects 4 on each one of the containers 2 and to actuate then the rotation means 5 in order to bring each one of the containers 2 to a preset position as a function of the identified position of the corresponding defects 4”.
 Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Regarding claim 19, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11, and 13-19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Schinelli (WO 2016/155848 A1).
As to claim 11, Schinelli discloses a device for automatically orienting containers to be labeled entering a labeling machine (see page 1, lines 1-5, reciting nearly identical language; see also claim 1 reciting similar language), each one of the containers having optically detectable defects (longitudinal flash lines 4), which comprises: 
a conveyor for feeding the containers (see conveyor 2, containers 3); 
rotation means (see rotation means 5, and specification page 3, lines 22-23, which discloses that “Each one of the containers 3 is moved in rotation, about its own axis, by rotation means 5, which can, for example, be constituted by pans 5a”) which are adapted to rotate each one of said containers about its own axis; 
at least one emitter device which is adapted to emit electromagnetic radiation toward said containers (specification, page 3, lines 26-28, disclosing “at least one emitter device 6 which is adapted to emit electromagnetic radiation toward the containers 3”); 
means of detecting the electromagnetic radiation reflected by said containers (means for detecting 8, which are disclosed as being a video camera, see the specification, page 7, lines 15-17, disclosing “Preferably, the detection means 8 comprise a video camera, advantageously a 
processing and control means adapted to identify, on the basis of the reflected electromagnetic radiation detected by said means of detecting, the position of the optically detectable defects on each one of said containers (see the description, page 4, lines 10-14, reciting that “processing and control means, which are capable of identifying, on the basis of the reflected electromagnetic radiation detected by the detection means 8, the position of at least one of the flash lines 4 which are present on each of the containers 3.”) and to actuate said rotation means in order to bring each one of said containers to a preset position as a function of the identified position of the corresponding defects (see the description, page 4, lines 15-18, reciting “The processing and control means are, further, adapted to actuate the rotation means 5 in order to move each one of the containers 3 to a preset angular position as a function of the identified position of the corresponding flash lines 4”); 
wherein the emitter device comprises a lighting module, which in turn comprises: 
an emitting face, which has at least one first emitting portion and an associated plurality of first sources of electromagnetic radiation of a first type (see face 7a), which are designed to activate/deactivate the first emitting portion; 
wherein the emitting face of the lighting module further comprises a second emitting portion which is distinct from the first emitting portion, and an associated plurality of second sources of electromagnetic radiation of a second type (see face 7b), different from the first type, which are designed to activate/deactivate the second emitting portion (see the description, page 3, lines 26-30,disclosing “at least one emitter device 6 which is adapted to emit electromagnetic radiation toward the containers 3 and is provided with at least one emitting surface which is having different electromagnetic radiation emission. In particular, the regions 7a, 7b emit electromagnetic radiation of different intensity.”  See also the description, page 6, lines 20-25, which discloses “In particular, the emitter device 6 comprises, conveniently, at least one lamp 6a, preferably an infrared lamp, which constitutes the source of the electromagnetic radiation.  According to a possible embodiment, the lamp 6a is provided with a plurality of LEDs, in particular infrared LEDs, which can be activated selectively or can be adjusted in terms of intensity of emission, so that, for example, they can be individually switched on or off. Conveniently, the LEDs of the lamp 6a are arranged in a grid on a surface that constitutes an emitter screen of the lamp 6a.”).

As to claim 13, Schinelli discloses that at least one first emitting portion is substantially divided into emitting areas which are oblique with respect to a longitudinal axis of extension of the lighting module, said first sources of electromagnetic radiation being mutually functionally connected in groups, each group being associated with a respective oblique emitting area and capable of being switched on/switched off so as to bring the corresponding oblique emitting area to an active/inactive condition.  See page 6, line 26 to page 7, line 3, disclosing “In this case, the regions 9a of emission of electromagnetic radiation and the regions having substantially no emission 9b can be obtained by selectively switching on some LEDs of the lamp 6a and keeping the other LEDs switched off. More specifically, it is thus possible to obtain, on the emitter screen of the lamp 6a, bands of LEDs which are switched on, which form the regions 9a, and bands of LEDs which are switched off, which form the regions 9b, such bands being mutually parallel and alternating and being inclined with respect to the axis of the containers 3.”



As to claim 15, Schinelli discloses that the second emitting portion extends longitudinally at right angles to a longitudinal axis of extension of the lighting module.  See the description, page 5, line 25 to page 6, line 2, disclosing “Alternatively, there is no reason why the regions 7a and 7b cannot also have other shape structures or arrangements. For example, the regions 7a can be shaped according to geometric figures delimited by closed lines, such as squares, rectangles, circles and so on, which are mutually arranged in one or more rows along directions that are inclined with respect to the axis of the containers 3, while the regions 7b are arranged between the rows of regions 7a. According to another possible example, the regions 7a, 7b can also be 

As to claim 16, Schinelli discloses also that the second sources of electromagnetic radiation are functionally connected together, so that they can all be switched on/off in order to bring the entire second emitting portion to an active/inactive condition.  See page 6, line 26 to page 7, line 3, disclosing “In this case, the regions 9a of emission of electromagnetic radiation and the regions having substantially no emission 9b can be obtained by selectively switching on some LEDs of the lamp 6a and keeping the other LEDs switched off. More specifically, it is thus possible to obtain, on the emitter screen of the lamp 6a, bands of LEDs which are switched on, which form the regions 9a, and bands of LEDs which are switched off, which form the regions 9b, such bands being mutually parallel and alternating and being inclined with respect to the axis of the containers 3.”

As to claim 17, Schinelli discloses also that the emitter device comprises a plurality of lighting modules which are arranged mutually side by side, the oblique emitting areas of two adjacent lighting modules being mutually continuous and the groups of first sources which are associated with continuous oblique emitting areas of two adjacent lighting modules being mutually functionally connected, in order to be capable of being switched on/switched off, so as to define alternating oblique areas which are active or inactive and continuous between two adjacent lighting modules.  See the description, page 5, line 21 to page 6, line 2, disclosing “Conveniently, the angle of inclination, with respect to the axis of the containers 3, of the bands that provide the regions 7a, 7b can be substantially comprised between 10° and 80°, preferably 

As to claim 18, Schinelli discloses that the conveyor for feeding comprises a carousel (carousel 2a) which supports said rotation means (pans 5a), said emitter device (6) facing the carousel for a preferred arc of its extension (see Figure 1, reproduced below).

    PNG
    media_image1.png
    754
    675
    media_image1.png
    Greyscale


As to claim 19, Schinelli discloses a method for automatically orienting containers to be labeled entering a labeling machine, each container having optically detectable defects (the flash lines 4), said method comprising the steps of: 

b. bombarding each of said containers with electromagnetic radiation (see the description, page 7, line 25 to page 8, line 3, disclosing “In particular, the emitter device 6 is activated so that on its emitting surface there are regions 7a and 7b having different electromagnetic radiation emission and, more specifically, regions 9a having emission of electromagnetic radiation and regions 9b having substantially no emission, which are shaped according to bands which are mutually parallel and alternating and are inclined with respect to the axis of the containers 3 in transit on the carousel 2a, through an angle substantially comprised substantially between 10° and 80°, preferably between 30° and 60° and, more preferably, equal to 45°.”  See also page 8, lines 10-11, disclosing that “…such portion being comprised within the portion of the carousel 2a which is affected by the electromagnetic radiation emitted by the emitter device 6.  The electromagnetic radiation emitted by the emitter device 6 and reflected by the containers…”); 
c. detecting, using means of detecting, the electromagnetic radiation reflected by each one of said containers (see page 8, lines 10-12, disclosing that “The electromagnetic radiation emitted by the emitter device 6 and reflected by the containers 3 is detected by the detection means 8 and, more specifically, by the video camera.”); 
d. identifying, by way of processing and control means, the position of said optically detectable defects of the container on the basis of the electromagnetic radiation acquired by said means of detecting (see page, line, disclosing “The images acquired by the video camera are sent to the processing and control means, which determine, on the basis of a parametrization of the 
e. optionally rotating said container in order to bring it to a respective preset angular position as a function of the identified position of said optically detectable defects (see page, lines, disclosing “At this point, the processing and control means, once the position of the flash lines 4 has thus been identified on each of the containers 3, command the rotation means 5 so that these can impart an optional rotation to each of the containers 3 in order to bring them to a respective preset angular position as a function of the identified position of the corresponding flash line or flash lines 4, so that the containers 3 are fed to the labeling machine in a correct position which avoids the superimposition of the labels on the flash lines 4.”); 
wherein step b. provides for bombarding the containers with electromagnetic radiation of a first type and of a second type that is different from the first type (see page, lines, disclosing “The device according to the invention comprises, further, at least one emitter device 6 which is adapted to emit electromagnetic radiation toward the containers 3 and is provided with at least one emitting surface which is provided with regions 7a, 7b having different electromagnetic radiation emission. In particular, the regions 7a, 7b emit electromagnetic radiation of different intensity.”).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12 and 20 is/are rejected under U.S.C. 103 as being unpatentable over Schinelli (WO 2016/155848) as applied to claims 11 and 13-19 above, and further in view of Huibregste (US 2017/0016833 A1).

As to claim 12, Schinelli discloses that the first sources of electromagnetic radiation are infrared LEDs.   See page 6, line 17-23, disclosing “In particular, the emitter device 6 comprises, conveniently, at least one lamp 6a, preferably an infrared lamp, which constitutes the source of the electromagnetic radiation.  According to a possible embodiment, the lamp 6a is provided with a plurality of LEDs, in particular infrared LEDs, which can be activated selectively or can 
Schinelli does not disclose the specific arrangement wherein the first sources of electromagnetic radiation are infrared LEDs and the second sources of electromagnetic radiation are ultraviolet LEDs.
However, Huibregste makes obvious the arrangement wherein the first sources of electromagnetic radiation are infrared LEDs and the second sources of electromagnetic radiation are ultraviolet LEDs.  See paragraph 0130, teaching that “Further, it is contemplated that some embodiments will include at least 5 different laser sources that are operably aligned to form a single laser beam namely the five different wavelength ranges described above.  In one embodiment, each laser beam could be provided with at least 6 laser sources producing different wavelengths of light.  For instance, there could be multiple laser sources for each of the infrared, ultraviolet and visible light spectrums.”  Paragraph 0051 also teaches that “In one method, directing the second laser beam directs the second laser beam such that the second laser focus axis is directed to intersect an inside surface of an opening of the selected glass container such that horizontal defects are detected.  In an embodiment, defects identified by the first laser beam are detected with a first camera and defects identified by the second laser beam are detected with a second camera.”  By having different sources and position, paragraph 0133 teaches that “defects will be more likely to be detected”.


As to claim 20, Schinelli discloses that the first sources of electromagnetic radiation are infrared LEDs.   See page 6, line 17-23, disclosing “In particular, the emitter device 6 comprises, conveniently, at least one lamp 6a, preferably an infrared lamp, which constitutes the source of the electromagnetic radiation.  According to a possible embodiment, the lamp 6a is provided with a plurality of LEDs, in particular infrared LEDs, which can be activated selectively or can be adjusted in terms of intensity of emission, so that, for example, they can be individually switched on or off.”  Schinelli also discloses that infrared or light or ultraviolet radiation could be used.  See page 4, lines 2-7, disclosing “The electromagnetic radiation emitted by the emitter device 6 by way of its emitting surface comprises, advantageously, infrared radiation. However, there is no reason why the electromagnetic radiation emitted by the emitter device 6 cannot be constituted by, or in any case cannot comprise, visible radiation and/or ultraviolet radiation.”
Schinelli does not disclose the specific arrangement wherein the first sources of electromagnetic radiation are infrared LEDs and the second sources of electromagnetic radiation are ultraviolet LEDs.
However, Huibregste makes obvious the arrangement wherein the first sources of electromagnetic radiation are infrared LEDs and the second sources of electromagnetic radiation are ultraviolet LEDs.  See paragraph 0130, teaching that “Further, it is contemplated that some embodiments will include at least 5 different laser sources that are operably aligned to form a For instance, there could be multiple laser sources for each of the infrared, ultraviolet and visible light spectrums.”  Paragraph 0051 also teaches that “In one method, directing the second laser beam directs the second laser beam such that the second laser focus axis is directed to intersect an inside surface of an opening of the selected glass container such that horizontal defects are detected.  In an embodiment, defects identified by the first laser beam are detected with a first camera and defects identified by the second laser beam are detected with a second camera.”  By having different sources and position, paragraph 0133 teaches that “defects will be more likely to be detected”.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the first sources of electromagnetic radiation are infrared LEDs and the second sources of electromagnetic radiation are ultraviolet LEDs as suggested by Huibregste such that defects will be more likely to be detected.

Claims 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grote (US 2010/0141756 A1), Huibregste (US 2017/0016833 A1) and Kwirandt (US 2010/0290695 A1).

As to claim 11, Grote discloses a device for automatically orienting containers to be labeled entering a labeling machine (see the paragraph 0024, disclosing “it is necessary or desirable to rotate the bottle 4, positioned on the associated rotary disc 2, about the axis DA in a controlled manner by means of appropriate activation of the respective drive 3, such that, with respect to its profile feature and/or shape feature 4.1, it has a predetermined orientation before it 
a conveyor for feeding the containers (see paragraph 0022, disclosing “In the Figures the reference 1 is given to a turntable of a bottle or container processing machine, for example a labeling machine, said turntable being rotatably driveable about a vertical machine axis VA in a direction of rotation A.”); 
rotation means which are adapted to rotate each one of said containers about its own axis (see paragraph 0022, disclosing “a plurality of container supports in the form of rotary discs 2, which are each individually rotatable or pivotable in a controlled manner about a vertical rotary disc axis DA by means of a rotary drive or setting drive 3.”); 
at least one emitter device (see paragraph 0028, disclosing “The illuminating device 9 is in the form of a curved light strip, which faces the turntable 1 with its concave side, surrounds said turntable on part of its periphery at a spacing and extends in the direction of rotation A, and comprises, among other things, a correspondingly curved, tub-like housing 12, in which a plurality of electrically operated elements 13 that emit light are provided in the form of LEDs.”) which is adapted to emit electromagnetic radiation toward said containers; 
means of detecting (camera 10) the electromagnetic radiation reflected by said containers (see paragraph 0032, disclosing “Therefore, by adjusting the camera arrangement 8 or the optical axis of the cameras 10, the angle of the image recording is changed.  By adjusting the reflected light contacts the bottles 4, is changed.”); and 
processing and control means (image processing system 15) adapted to identify, on the basis of the reflected electromagnetic radiation detected by said means of detecting (see paragraph 0033, disclosing “In dependence on the respective embodiment of the profile features or shape features, the optoelectric detection system 7 can be adjusted such that in at least one possible embodiment of the present application a clear, distinctive image of the respective profile feature and/or shape feature 4.1 is generated for evaluation in an image processing system 15.”), the position of the optically detectable defects on each one of said containers and to actuate said rotation means in order to bring each one of said containers to a preset position as a function of the identified position of the corresponding defects (continuing paragraph 0033, disclosing “The image data supplied by the camera arrangement is compared to stored image data in said image processing system for activating the respective setting drive 3 in such a manner that the bottle 4 standing on the respective rotary disc 2 finally has the predetermined orientation with respect to its profile feature and/or shape feature 4.1 corresponding to FIG. 2 in such a manner that the respective bottle 4 is then orientated with its profile feature and/or shape feature 4.1 in the direction of rotation A of the turntable 1.”); 
wherein the emitter device comprises a lighting module (illuminating device 9, LEDs 13), which in turn comprises: 
an emitting face, which has at least one first emitting portion and an associated plurality of first sources of electromagnetic radiation of a first type (see paragraph 0028, disclosing “The illuminating device 9 is in the form of a curved light strip, which faces the turntable 1 with its concave side, surrounds said turntable on part of its periphery at a spacing and extends in the 
Grote does not disclose the limitation of which are designed to activate/deactivate the first emitting portion.  Grote also does not disclose wherein the emitting face of the lighting module further comprises a second emitting portion which is distinct from the first emitting portion, and an associated plurality of second sources of electromagnetic radiation of a second type, different from the first type, which are designed to activate/deactivate the second emitting portion.
Huibregste makes obvious that the emitting face of the lighting module further comprises a second emitting portion which is distinct from the first emitting portion, and an associated plurality of second sources of electromagnetic radiation of a second type, different from the first type.  See paragraph 0130, teaching that “Further, it is contemplated that some embodiments will include at least 5 different laser sources that are operably aligned to form a single laser beam namely the five different wavelength ranges described above.  In one embodiment, each laser beam could be provided with at least 6 laser sources producing different wavelengths of light.  For instance, there could be multiple laser sources for each of the infrared, ultraviolet and visible light spectrums.”  Paragraph 0051 also teaches that “In one method, directing the second laser beam directs the second laser beam such that the second laser focus axis is directed to intersect an inside surface of an opening of the selected glass container such that horizontal defects are detected.  In an embodiment, defects identified by the first laser beam are detected with a first camera and defects identified by the second laser beam are detected with a second camera.”  By having different sources and position, paragraph 0133 teaches that “defects will be 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention wherein the emitting face of the lighting module further comprises a second emitting portion which is distinct from the first emitting portion, and an associated plurality of second sources of electromagnetic radiation of a second type, different from the first type as suggested by Huibregste such that defects will be more likely to be detected.  Additionally, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to utilize the additional limitations related to activate and deactivate of “which are designed to activate/deactivate the first emitting portion” and “which are designed to activate/deactivate the second emitting portion” as taught by Kwirandt in order to achieve the 

As to claim 12, Grote discloses that the first sources of electromagnetic radiation are LEDs.   See paragraph 0028, disclosing “a plurality of electrically operated elements 13 that emit light are provided in the form of LEDs.”  
Grote does not disclose the specific arrangement wherein the first sources of electromagnetic radiation are infrared LEDs and the second sources of electromagnetic radiation are ultraviolet LEDs.
However, Huibregste makes obvious the arrangement wherein the first sources of electromagnetic radiation are infrared LEDs and the second sources of electromagnetic radiation are ultraviolet LEDs.  See paragraph 0130, teaching that “Further, it is contemplated that some embodiments will include at least 5 different laser sources that are operably aligned to form a single laser beam namely the five different wavelength ranges described above.  In one embodiment, each laser beam could be provided with at least 6 laser sources producing different wavelengths of light.  For instance, there could be multiple laser sources for each of the infrared, ultraviolet and visible light spectrums.”  Paragraph 0051 also teaches that “In one method, directing the second laser beam directs the second laser beam such that the second laser focus axis is directed to intersect an inside surface of an opening of the selected glass container such that horizontal defects are detected.  In an embodiment, defects identified by the first laser beam are detected with a first camera and defects identified by the second laser beam are 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the first sources of electromagnetic radiation are infrared LEDs and the second sources of electromagnetic radiation are ultraviolet LEDs as suggested by Huibregste such that defects will be more likely to be detected.

As to claim 13, Grote does not disclose wherein at least one first emitting portion is substantially divided into emitting areas which are oblique with respect to a longitudinal axis of extension of the lighting module, said first sources of electromagnetic radiation being mutually functionally connected in groups, each group being associated with a respective oblique emitting area and capable of being switched on/switched off so as to bring the corresponding oblique emitting area to an active/inactive condition.
However, Huibregtse and Kwirandt as incorporated makes obvious that wherein at least one first emitting portion is substantially divided into emitting areas which are oblique with respect to a longitudinal axis of extension of the lighting module, said first sources of electromagnetic radiation being mutually functionally connected in groups, each group being associated with a respective oblique emitting area and capable of being switched on/switched off so as to bring the corresponding oblique emitting area to an active/inactive condition.  See Kwirandt, paragraph 0032, teaching “FIG. 3 that the areas 21a,b of varying luminance form an essentially vertically oriented stripe pattern 21 on the light screen 11.”  See also Kwirandt, paragraph 0041, teaching other patterns, and disclosing “In general, it is possible to provide other brightness distributions on the light screen 11, e.g. essentially horizontally oriented stripe different wavelength ranges described above.  In one embodiment, each laser beam could be provided with at least 6 laser sources producing different wavelengths of light.  For instance, there could be multiple laser sources for each of the infrared, ultraviolet and visible light spectrums.”  Paragraph 0051 also teaches that “In one method, directing the second laser beam directs the second laser beam such that the second laser focus axis is directed to intersect an inside surface of an opening of the selected glass container such that horizontal defects are detected.  In an embodiment, defects identified by the first laser beam are detected with a first camera and defects identified by the second laser beam are detected with a second camera.”  By having different sources and position, paragraph 0133 teaches that “defects will be more likely to be detected”.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention wherein at least one first emitting portion is substantially divided into emitting areas which are oblique with respect to a longitudinal axis of extension of the lighting module, said first sources of electromagnetic radiation being mutually functionally connected in groups, each group being associated with a respective oblique emitting area and capable of being switched on/switched off so as to bring the corresponding oblique emitting area to an active/inactive condition as suggested by Huibregtse such that defects will be more likely to be detected and as taught by Kwirandt in order to achieve the benefits of “enhancing the image contrast”, “sharper definition”, “improves the detection of vertically running molding seams 

As to claim 14, Grote does not disclose that the groups of first sources relating to alternating oblique areas are functionally connected together, so as to define active or inactive alternating oblique areas which are respectively generated by groups of first sources which are on or off.
However, Kwirandt contemplates changes in size and shape of the patterns of the on and off regions (i.e., the bright and dark regions) which makes obvious that the groups of first sources relating to alternating oblique areas are functionally connected together, so as to define active or inactive alternating oblique areas which are respectively generated by groups of first sources which are on or off.  Kwirandt, paragraph 0032, teaching “FIG. 3 that the areas 21a,b of varying luminance form an essentially vertically oriented stripe pattern 21 on the light screen 11.”  See also Kwirandt, paragraph 0041, teaching other patterns, and disclosing “In general, it is possible to provide other brightness distributions on the light screen 11, e.g. essentially horizontally oriented stripe patterns or ring patterns, to be able to particularly reliably detect specially shaped elevations and/or depressions on the bottle 7.”  Huibregtse, as noted above, discloses multiple different sources of electromagnetic radiation.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the groups of first sources relating to alternating oblique areas are functionally connected together, so as to define active or inactive alternating oblique areas which are respectively generated by groups of first sources which are on or off in order to be able to 

As to claim 15, Grote does not disclose the second emitting portion extends longitudinally at right angles to a longitudinal axis of extension of the lighting module.
However, Kwirandt contemplates changes in size and shape of the patterns of the on and off regions (i.e., the bright and dark regions), which makes obvious that the second emitting portion extends longitudinally at right angles to a longitudinal axis of extension of the lighting module.  Kwirandt, paragraph 0032, teaching “FIG. 3 that the areas 21a,b of varying luminance form an essentially vertically oriented stripe pattern 21 on the light screen 11.”  See also Kwirandt, paragraph 0041, teaching other patterns, and disclosing “In general, it is possible to provide other brightness distributions on the light screen 11, e.g. essentially horizontally oriented stripe patterns or ring patterns, to be able to particularly reliably detect specially shaped elevations and/or depressions on the bottle 7.”  Huibregtse, as noted above, discloses multiple different sources of electromagnetic radiation.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the second emitting portion extends longitudinally at right angles to a longitudinal axis of extension of the lighting module in order to be able to particularly reliably detect specially shaped elevations and/or depressions on the bottle as taught by Kwirandt and the multiple emitting portions of Huibregtse.



However, Kwirandt contemplates changes in size and shape of the patterns of the on and off regions (i.e., the bright and dark regions), which makes obvious that the second sources of electromagnetic radiation are functionally connected together, so that they can all be switched on/off in order to bring the entire second emitting portion to an active/inactive condition.  Kwirandt, paragraph 0032, teaching “FIG. 3 that the areas 21a,b of varying luminance form an essentially vertically oriented stripe pattern 21 on the light screen 11.”  See also Kwirandt, paragraph 0041, teaching other patterns, and disclosing “In general, it is possible to provide other brightness distributions on the light screen 11, e.g. essentially horizontally oriented stripe patterns or ring patterns, to be able to particularly reliably detect specially shaped elevations and/or depressions on the bottle 7.”  Huibregtse, as noted above, discloses multiple different sources of electromagnetic radiation.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the second sources of electromagnetic radiation are functionally connected together, so that they can all be switched on/off in order to bring the entire second emitting portion to an active/inactive condition in order to be able to particularly reliably detect specially shaped elevations and/or depressions on the bottle as taught by Kwirandt and the multiple emitting portions of Huibregtse.



However, Kwirandt contemplates changes in size and shape of the patterns of the on and off regions (i.e., the bright and dark regions), which makes obvious that the emitter device comprises a plurality of lighting modules which are arranged mutually side by side, the oblique emitting areas of two adjacent lighting modules being mutually continuous and the groups of first sources which are associated with continuous oblique emitting areas of two adjacent lighting modules being mutually functionally connected, in order to be capable of being switched on/switched off, so as to define alternating oblique areas which are active or inactive and continuous between two adjacent lighting modules.  Kwirandt, paragraph 0032, teaching “FIG. 3 that the areas 21a,b of varying luminance form an essentially vertically oriented stripe pattern 21 on the light screen 11.”  See also Kwirandt, paragraph 0041, teaching other patterns, and disclosing “In general, it is possible to provide other brightness distributions on the light screen 11, e.g. essentially horizontally oriented stripe patterns or ring patterns, to be able to particularly reliably detect specially shaped elevations and/or depressions on the bottle 7.”  Huibregtse, as noted above, discloses multiple different sources of electromagnetic radiation.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the emitter device comprises a plurality of lighting modules which are 


As to claim 18, Grote discloses that said conveyor for feeding comprises a carousel (turntable 1, which is synonymous with carousel) which supports said rotation means (rotary discs 5), said emitter device facing the carousel for a preferred arc of its extension.  See paragraph 0022, reciting “In the Figures the reference 1 is given to a turntable of a bottle or container processing machine, for example a labeling machine, said turntable being rotatably driveable about a vertical machine axis VA in a direction of rotation A. At the periphery of the turntable 1, distributed about the axis VA, are a plurality of container supports in the form of rotary discs 2, which are each individually rotatable or pivotable in a controlled manner about a vertical rotary disc axis DA by means of a rotary drive or setting drive 3.  For the processing, for example for the labeling, on each rotary disc 2 there is a bottle 4 standing on its bottle bottom positioned with the bottle axis equi-axially or substantially equi-axially to the axis DA.  Rams 5 keep the bottles 4 on the respective rotary disc 2 safe from falling over.”
See also Figure 1 and 3 of Grote, which shows that the emitter device (illuminating device 9) acing the carousel (turntable 1) for a preferred arc of its extension.  

    PNG
    media_image2.png
    553
    669
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    678
    565
    media_image3.png
    Greyscale


As to claim 19, Grote discloses method for automatically orienting containers to be labeled entering a labeling machine (see the paragraph 0024, disclosing “it is necessary or desirable to rotate the bottle 4, positioned on the associated rotary disc 2, about the axis DA in a controlled manner by means of appropriate activation of the respective drive 3, such that, with 
a. rotating a container about its own axis (see paragraph 0022, disclosing “a plurality of container supports in the form of rotary discs 2, which are each individually rotatable or pivotable in a controlled manner about a vertical rotary disc axis DA by means of a rotary drive or setting drive 3.); 
b. bombarding each of said containers with electromagnetic radiation (see paragraph 0028, disclosing “The illuminating device 9 is in the form of a curved light strip, which faces the turntable 1 with its concave side, surrounds said turntable on part of its periphery at a spacing and extends in the direction of rotation A, and comprises, among other things, a correspondingly curved, tub-like housing 12, in which a plurality of electrically operated elements 13 that emit light are provided in the form of LEDs.”); 
c. detecting, using means of detecting, the electromagnetic radiation reflected by each one of said containers (see paragraph 0032, disclosing “Therefore, by adjusting the camera arrangement 8 or the optical axis of the cameras 10, the angle of the image recording is changed.  By adjusting the illuminating device 9, the angle at which the reflected light contacts the bottles 4, is changed.”); 

e. optionally rotating said container in order to bring it to a respective preset angular position as a function of the identified position of said optically detectable defects; (continuing paragraph 0033, disclosing “The image data supplied by the camera arrangement is compared to stored image data in said image processing system for activating the respective setting drive 3 in such a manner that the bottle 4 standing on the respective rotary disc 2 finally has the predetermined orientation with respect to its profile feature and/or shape feature 4.1 corresponding to FIG. 2 in such a manner that the respective bottle 4 is then orientated with its profile feature and/or shape feature 4.1 in the direction of rotation A of the turntable 1.”).

Grote does not disclose wherein step b. provides for bombarding the containers with electromagnetic radiation of a first type and of a second type that is different from the first type.
Kwirandt and Huibregste makes obvious wherein step b. provides for bombarding the containers with electromagnetic radiation of a first type and of a second type that is different from the first type.  See Huibregste paragraph 0130, teaching that “Further, it is contemplated that some embodiments will include at least 5 different laser sources that are operably aligned to form a single laser beam namely the five different wavelength ranges described above.  In one For instance, there could be multiple laser sources for each of the infrared, ultraviolet and visible light spectrums.”  Paragraph 0051 also teaches that “In one method, directing the second laser beam directs the second laser beam such that the second laser focus axis is directed to intersect an inside surface of an opening of the selected glass container such that horizontal defects are detected.  In an embodiment, defects identified by the first laser beam are detected with a first camera and defects identified by the second laser beam are detected with a second camera.”  By having different sources and position, paragraph 0133 teaches that “defects will be more likely to be detected”.  Kwirandt, additionally makes the limitation of which are designed to activate/deactivate the first emitting portion and which are designed to activate/deactivate the second emitting portion, which is an example of bombarding the containers with electromagnetic radiation of a first type and of a second type that is different from the first type.  Kwirandt teaches in paragraph 0008-09 that “It is therefore an aspect of the disclosure to reliably detect molding seams over a maximum area of the bottle wall and to locate embossings in various rotational positions of the bottle as reliably as possible. [0009] This is achieved by areas of varying luminance being formed on the light screen of the lighting unit.  These superimpose the structures to be detected in the reflection and cause reflection zones of varying brightness, in particular with bright lines on a dark background and dark lines on a bright background.  This facilitates the detection of molding seams and embossings.”  The terms “bright lines” and “bright backgrounds” correspond to the activate regions/operation and the “dark line” and “dark backgrounds” correspond to the deactivate regions/operation.  Paragraph 0010-12 discloses some of the benefits, teaching these features “enhancing the image contrast”, 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention wherein step b. provides for bombarding the containers with electromagnetic radiation of a first type and of a second type that is different from the first type.as suggested by Huibregste such that defects will be more likely to be detected and as taught by Kwirandt in order to achieve the benefits of “enhancing the image contrast”, “sharper definition”, “improves the detection of vertically running molding seams which mainly cause reflection disturbances in the horizontal direction” and other improvements in detections. 

As to claim 20, Grote discloses that the first sources of electromagnetic radiation are LEDs.   See paragraph 0028, disclosing “a plurality of electrically operated elements 13 that emit light are provided in the form of LEDs.”  
Grote does not disclose the specific arrangement wherein the first sources of electromagnetic radiation are infrared LEDs and the second sources of electromagnetic radiation are ultraviolet LEDs.
However, Huibregste makes obvious the arrangement wherein the first sources of electromagnetic radiation are infrared LEDs and the second sources of electromagnetic radiation are ultraviolet LEDs.  See paragraph 0130, teaching that “Further, it is contemplated that some embodiments will include at least 5 different laser sources that are operably aligned to form a single laser beam namely the five different wavelength ranges described above.  In one embodiment, each laser beam could be provided with at least 6 laser sources producing different wavelengths of light.  For instance, there could be multiple laser sources for each of the infrared, ultraviolet and visible light spectrums.”  Paragraph 0051 also teaches that “In one method, directing the second laser beam directs the second laser beam such that the second laser focus axis is directed to intersect an inside surface of an opening of the selected glass container such that horizontal defects are detected.  In an embodiment, defects identified by the first laser beam are detected with a first camera and defects identified by the second laser beam are detected with a second camera.”  By having different sources and position, paragraph 0133 teaches that “defects will be more likely to be detected”.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the first sources of electromagnetic radiation are infrared LEDs and the second sources of electromagnetic radiation are ultraviolet LEDs as suggested by Huibregste such that defects will be more likely to be detected.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230. (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling the Federal Relay Service at 1-866-377-8642 and giving the operator the above TDD number. The examiner can also be reached by E-mail at george.koch@uspto.gov if the applicant grants written authorization for e-mails.  Authorization can be granted by filling out 
The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP C TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        

GRK